COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


MELISSA NUNEZ MARCELLO,                         §
                                                                  No. 08-11-00296-CV
                              Appellant,        §
                                                                     Appeal from the
v.                                              §
                                                               65th Judicial District Court
                                                §
ALTON MARCELLO,                                                 of El Paso County, Texas
                                                §
                               Appellee.                           (TC# 2010CM6094)
                                                §

                                MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed for want of prosecution. Melissa Nunez Marcello filed her notice of appeal from a

decree of divorce on October 7, 2011. The clerk’s record was timely filed on November 3, 2011,

but the reporter’s record, due to be filed on November 8, 2011, has not been filed. On December

12, 2011, we notified Appellant by letter that the court reporter had informed the Court that

Appellant had not requested that he prepare the record nor had she made financial arrangements

to have the record prepared. See TEX.R.APP.P. 34.6(b)(1). We directed Appellant to notify the

Court within ten days regarding the arrangements she had made or intended to make for

preparation of the reporter’s record, or alternatively, notify the Court if she would not be

requesting preparation of the reporter’s record. We further informed Appellant that if she failed

to respond to our inquiry, the appeal would be considered on the clerk’s record and the briefs.

See TEX.R.APP.P. 37.3(c). We have received no communication from Appellant. On January

4, 2012, we informed Appellant by letter that the appeal would be dismissed for want of

prosecution because she had not filed her brief by the due date or requested an extension of time
unless she showed grounds for continuing the appeal within ten days from the date of the letter.

See TEX.R.APP.P. 38.8(a)(1), 42.3(b), (c).           Appellant has not responded to our inquiry.

Pursuant to Rules 38.8(a)(1) and 42.3(b) and (c), we dismiss the appeal for want of prosecution.



                                              GUADALUPE RIVERA, Justice
January 25, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.




                                                -2-